IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1532
                             Filed October 19, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MARTY ADRAN McCONNELL,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Jasper County, Steven J. Holwerda,

District Associate Judge.



      Marty   McConnell     appeals   his   conviction   for   indecent   exposure.

AFFIRMED.



      John C. Heinicke of Kragnes & Associates, P.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

      The State charged Marty McConnell with sexual crimes against a teen.

Following a bench trial, the district court found him guilty of the simple

misdemeanor crime of assault and the serious misdemeanor crime of indecent

exposure.

      McConnell filed a notice of appeal. The supreme court treated the notice

as to the assault count as an application for discretionary review and denied the

application. The court allowed the appeal of the indecent exposure conviction to

proceed.

      The indecent exposure statute states in pertinent part:

             A person who exposes the person’s genitals or pubic area to
      another not the person's spouse . . . commits a serious
      misdemeanor if . . . :
                 a. The person does so to arouse or satisfy the sexual
         desires of either party.
                 b. The person knows or reasonably should know that the
         act is offensive to the viewer.

Iowa Code § 709.9(1) (2021).

      McConnell argues there was insufficient evidence to establish his “specific

intent to arouse or satisfy [his] sexual desire” or that of the teen. “The requisite

intent to arouse or gratify the sexual desire of any person can be inferred from an

accused’s conduct, remarks, and all surrounding circumstances.”             State v.

Jorgensen, 758 N.W.2d 830, 837 (Iowa 2008). On that element, the district court

found as follows:

               The evidence is undisputed that [McConnell] exposed his
      genitals to [the teen], who is not his spouse. [The teen] testified that
      [McConnell] was on the couch with her, his shorts were pulled down,
      his penis was exposed and “not that far” from her face, while he was
      lifting up on her shorts and saying that he wished he could f*** her.
                                         3




Substantial evidence supports the district court’s findings. See id. at 834 (setting

forth the standard of review).

       The teen was sleeping on a couch on her stomach when she awoke to find

“the back of [her] pants being lifted up” and McConnell’s penis “[n]ot that far” from

her face. McConnell said “he wanted to f*** [her] . . . and that he . . . wishe[d] he

could f*** [her].” McConnell’s pants were pulled down at the time. The teen

pretended to be asleep but “was awake the entire time.” She then “pretended to

wake up, so that he would stop so [she] could leave, because [she] was in too big

of a shock to get up when [she] first woke up from it.” McConnell “put [his penis]

away and laid down and closed his eyes.” The teen grabbed her belongings and

told him she was going to a friend’s house. She told a friend, her mother, and her

grandmother what happened.

       The teen’s mother confronted McConnell by text. McConnell did not deny

his actions but claimed he thought the teen was “a girl from the night before” and

that he had taken “some pills.” McConnell also did not deny the accusations when

interviewed by a police lieutenant. Instead, he “swore it was a dream.” In a related

proceeding, he admitted to propositioning the teen for sex and admitted the

purpose was to satisfy his or her sexual desires. While he testified to extensive

drug use that night, he admitted to remembering details of his drug use, his

conversation with the teen before the act, and her conduct before and after the act.

We affirm McConnell’s judgment and sentence for indecent exposure.

       AFFIRMED.